



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MEMBERSHIP PURCHASE AGREEMENT




This Membership Purchase Agreement is entered into the _____ day of September,
2010, by David E. Simpson, Thomas A. Simpson, Janice K. Simpson and Simpson
Brothers Greenhouses LLC, of 9662 East M-21, Ovid, Michigan 48866 (“the
Business”) collectively referred to as (“Sellers”) and Plant Acadia Growing
Inc., a Nevada corporation, (“Buyer”).


WHEREAS, David E. Simpson and Thomas A. Simpson own all membership units of
Simpson Brothers Greenhouses LLC (the “Units”).


            WHEREAS, David E. Simpson and Janice K. Simpson, his wife, own the
real estate commonly known as 9662 East M-21, Ovid, Michigan 48866, upon which
Simpson Brothers Greenhouses LLC operates its business; and


WHEREAS, Buyer wishes to purchase the business and real property from Sellers,
pursuant to the terms and conditions set forth in this Agreement.




NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:




1.  
  SALE OF UNITS.



The Sellers hereby sell to Buyer all the Units in the Business pursuant to the
terms stated herein.
 
2.  
 CONSIDERATION.



2.1.           The Purchase Price for the Units shall be one million three
hundred fifty thousand ($1,350,000) dollars USD..


2.2           The Buyer shall provide to the Seller at the Closing:


a) Convertible Promissory Note in the amount of one million three hundred fifty
thousand ($1,350,000), dollars to be paid over a five (5) year period with
interest at five (5%) percent;
 
 
b) The monthly payout schedule to be as follows: thirty (30) days after closing
your monthly payments will begin at five thousand ($5,000) dollars per month for
a period of seven (7) months.


c) Seller shall receive ten thousand ($10,000) dollars per month for fifty-two
(52) monthly payments with the 60th payment in the form of a balloon payment.
 
d) The parties agree that the Buyer may execute Convertible Promissory Note(s)
for the moneys owed to the Seller for the Purchase Price of the Units (copies of
the convertible notes shall be annexed as Exhibit A and B).
 
e)  The parties hereby agree that the Sellers may have a first priority lien or
UCC-1 on all of the assets of the Business listed on Schedule A, until the
Purchase Price has been paid in totality to the Sellers.
 
f)  The parties agree that the Purchase Price also incorporates the purchase of
the real estate of the Business located at 9662 East M-21, Ovid, Michigan 48866.
Pursuant to Michigan law, a Real Estate Contract will be prepared and
transacted. The real property will be conveyed upon payment in full of the
purchase price.
 
g)  The parties agree that once the transaction is complete and if needed, the
Subsidiary-Simpson Greenhouse-Sellers inputs needed funds or operating capital
to Subsidiary for operating purposes, the Subsidiary will have a right to
receive a Convertible Promissory Note for those inputted funds from the Parent.
 
2.1  
 Delivery of the Certificate. Upon payment in full of the Purchase Price, Seller
shall deliver, or cause to be delivered, to Buyer the stock certificates
representing the Units to be registered in Buyer's name thereby evidencing the
purchase of the Units.

 
3.  
REPRESENTATIONS AND WARRANTIES.

 
3.1   Representations of Seller. Seller represents and warrants that:


(a)           Organization and Qualification.  The Seller is a limited liability
company duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated, Michigan, and have the
requisite corporate power and authorization to own their properties and to carry
on their business as now being conducted.  The Seller is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  As used in this Agreement, "Material Adverse Effect" means any material
adverse effect on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Seller, taken
as a whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Seller to perform its obligations.


 
(b)           Authorization; Enforcement; Validity.  The Seller has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents") and to issue the Units in
accordance with the terms hereof and thereof.  The execution and delivery of the
Transaction Documents by the Seller and the consummation by the Seller of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Units, has been duly authorized by the Seller's Board of
Directors and no further consent or authorization is required by the Seller, its
Board of Directors or its stockholders.  This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Seller, and constitute the legal, valid and binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.  As of the Closing, the
Transaction Documents dated after the date hereof and required to have been
executed and delivered shall have been duly executed and delivered by the
Seller, and shall constitute the legal, valid and binding obligations of the
Seller enforceable against the Seller in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditor's rights and remedies.
 
 

--------------------------------------------------------------------------------

 
(c)           Issuance of Units.  The Units are duly authorized and, upon
issuance in accordance with the terms hereof, shall be free from all taxes,
liens and charges with respect to the issue thereof.
 
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Seller and the consummation by the Seller of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation, any certificate of designations,
preferences and rights of any outstanding series of preferred stock or bylaws of
the Seller or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
material agreement, indenture or instrument to which the Seller is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of OTC Bulletin Board (the "Principal Market")) applicable
to the Seller or by which any property or asset of the Seller is bound or
affected.


(e)           Consents.  The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof.  All consents, authorizations, orders, filings
and registrations which the Seller is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date, and the Seller and its Subsidiaries are unaware of any facts or
circumstances which might prevent the Seller from obtaining or effecting any of
the registration, application or filings pursuant to the preceding
sentence.  The Seller is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts which would reasonably lead
to delisting or suspension of the Common Stock in the foreseeable future.


(f)           Acknowledgment Regarding Buyer's Purchase of Units.  The Seller
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that to the Seller’s knowledge
no Buyer is (i) an officer or director of the Seller, (ii) an "affiliate" of the
Seller (as defined in Rule 144) or (iii) a "beneficial owner" of more than ten
(10%) percent of the Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the "1934 Act")).  The Seller
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Seller (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to Buyer's purchase of the Units.  The Seller further
represents to each Buyer that the Seller's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Seller and its representatives.


(g)           No General Solicitation; Placement Agent's Fees.  Neither the
Seller, nor any of its affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Seller shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  The Seller shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim.  The Seller has not engaged any placement agent or other
agent in connection with the sale of the Units.


(h)           No Integrated Offering.  None of the Seller, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Seller for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Seller are listed or designated.  None of the
Seller, their affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of any of the Units under the 1933 Act or cause the offering of the
Units to be integrated with other offerings.
(i)           SEC Documents; Financial Statements, - Not applicable.


(j)           Absence of Certain Changes.  Except as disclosed in Schedule ___,
since June 30, 2010, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the
Seller.  Since June 30, 2010, the Seller has not (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, in excess of
$25,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $25,000.  The
Seller has not taken any steps to seek protection pursuant to any bankruptcy law
nor does the Seller have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so.  The Seller is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at each Closing will not be, Insolvent (as defined below).  For
purposes of this Section 3(j), "Insolvent" means (i) the present fair saleable
value of the Seller's assets is less than the amount required to pay the
Seller's total Indebtedness (as defined in Section 3(q)), (ii) the Seller is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) the Seller
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) the Seller has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.


(k)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Seller or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Seller under applicable securities
laws.


(l)           Conduct of Business; Regulatory Permits.  The Seller is not in
violation of any term of or in default under its Articles of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Seller or Bylaws or their organizational charter or
bylaws, respectively. Except as disclosed in Schedule ___, the Seller is not in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Seller, and the Seller will not conduct its
business in violation of any of the foregoing, except for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect.  The Seller possesses all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and the Seller has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.


Until payment in full of the purchase price, Sellers shall continue to conduct
business in accordance with past practice and prudent business
principles.  Sellers shall not be liable for any material adverse effect not
caused by Sellers.


(m)           Foreign Corrupt Practices.  The Seller, nor any director, officer,
agent, employee or other person acting on behalf of the Seller has, in the
course of its actions for, or on behalf of, the Seller (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.


(n)           Sarbanes-Oxley Act.  The Seller is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such non-compliance would not have, individually or in the aggregate, a Material
Adverse Effect.


(o)           Transactions With Affiliate(s).  One of the directors of the Buyer
is also, the President of the Seller, and is presently a party to this
transaction with the Seller (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Seller, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.


 
 

--------------------------------------------------------------------------------

 
(p)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Seller consists of: (how many membership units?) (0) Units
are reserved for issuance pursuant to the Seller's stock option and purchase
plans and (0) Units are reserved for issuance pursuant to securities exercisable
or exchangeable for, or convertible into, Units of Common Stock, and (y) no
Units of preferred stock.  All of such outstanding Units have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  The
Seller has furnished to the Buyer true, correct and complete copies of the
Seller's Certificate of Incorporation dated _______________, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Seller's Bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
and the terms of all securities convertible into, or exercisable or exchangeable
for, Common Stock and the material rights of the holders thereof in respect
thereto.
 
(q)           Indebtedness and Other Contracts.  Except as disclosed in Schedule
__, the Seller (i) does not have any outstanding Indebtedness, (ii) is a party
to any contract, agreement or instrument, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
would result in a Material Adverse Effect, (iii) is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Seller's officers, has or is
expected to have a Material Adverse Effect.  Schedule __) provides a detailed
description of the material terms of any such outstanding Indebtedness.  For
purposes of this Agreement:  (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability Seller, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.


(r)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Seller, threatened against or affecting the Seller, or the
Units.


(s)           Title.  The Seller has good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by them which is material to the business of the Seller, in each case free and
clear of all liens, encumbrances and defects except such as are described in
Schedule __) or such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Seller.  Any real property and facilities held under lease by the Seller is
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Seller.


(t)           Intellectual Property Rights.  Except as set forth in Schedule ,
the Seller owns or possesses adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
("Intellectual Property Rights") necessary to conduct their respective
businesses as now conducted.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Seller, being threatened, against the
Seller regarding its Intellectual Property Rights.  The Seller is unaware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Seller has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.


(u)           Environmental Laws.  The Seller (i) is in compliance with any and
all Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term "Environmental Laws" means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.


(v)           Subsidiary Rights.  The Seller has the unrestricted right to vote,
and (subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its material Subsidiaries as owned
by the Seller.


(w)           Tax Status.  The Seller :(i) has made or filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Seller know of no basis for any such
claim.


(x)           Internal Accounting and Disclosure Controls.  The Seller maintains
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.  The Seller maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the 1934
Act) that are effective in ensuring that information required to be disclosed by
the Seller in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Seller in the reports that it files or submits under the 1934 Act is accumulated
and communicated to the Seller’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.
(y)           Neither this Agreement nor any other Transaction Document, the
financial statements (including the footnotes thereto), any Schedule, any
exhibit, document or certificate delivered by or on behalf of the
Seller pursuant hereto contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements herein or
therein not misleading.  There is no fact which has a Material Adverse Effect or
may in the future, may have a Material Adverse Effect which has not been
specifically disclosed herein or in the disclosure schedule hereto.
 
 
3.2  
  Representations of Buyer. Buyer represents and warrants that:



The Buyer represents and warrants:


(a)           No Public Sale or Distribution.  The Buyer is acquiring the Units
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, Buyer does not agree to hold the Units for any minimum
or other specific term and reserves the right to dispose of the Units at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act.  The Buyer is acquiring the Units hereunder in the ordinary
course of its business.


(b)           Accredited Investor Status.  The Buyer is an "accredited investor"
as that term is defined in Rule 501(a) of Regulation D.


(c)           Reliance on Exemptions.  The Buyer understands that the Units are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state Units laws and that
the Company is relying in part upon the truth and accuracy of, and Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Units.




 
 

--------------------------------------------------------------------------------

 
(d)           Information.  The Buyer, if any, has been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Units which have been requested
by Buyer.  The Buyer, if any, has been afforded the opportunity to ask questions
of the Company.  Neither such inquiries nor any other due diligence
investigations conducted by Buyer, if any, or its representatives shall modify,
amend or affect Buyer's right to rely on the Company's representations and
warranties contained herein.  The Buyer understands that its investment in the
Units involves a high degree of risk.  The Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Units.


(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Units or the
fairness or suitability of the investment in the Units nor have such authorities
passed upon or endorsed the merits of the offering of the Units.


(f)           Transfer or Resale.  The Buyer understands that (i) the Units have
not been and are not being registered under the 1933 Act or any state Units
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Units to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) Buyer
provides the Company with reasonable assurance that such Units can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the 1933 Act, as
amended, (or a successor rule thereto) (collectively, "Rule 144"); (ii) any sale
of the Units made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Units under circumstances in which the seller (or the Person (as defined in
Section 3(q)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Units under the 1933 Act or any state Units laws or to comply with
the terms and conditions of any exemption thereunder.


(g)  
Legends.   The Buyer understands that the certificates or other

instruments representing the Units and, until such time as the resale of the
Units have been registered under the 1933 Act, the stock certificates
representing the Units, except as set forth below, shall bear any legend as
required by the "blue sky" laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):


NEITHER THE ISSUANCE AND SALE OF THE UNITS REPRESENTED BY THIS CERTIFICATE NOR
THE UNITS INTO WHICH THESE UNITS ARE EXERCISABLE HAVE BEEN] [THE UNITS
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE UNITS ACT OF
1933, AS AMENDED, OR APPLICABLE STATE UNITS LAWS.  THE UNITS MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE UNITS UNDER THE UNITS ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE UNITS LAWS, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE UNITS LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE UNITS MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
UNITS.




The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Units upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Units
are registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Units may be made without registration under the
applicable requirements of the 1933 Act, or (iii) such holder provides the
Company with reasonable assurance that the Units can be sold, assigned or
transferred pursuant to Rule 144.


(h)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and shall constitute the
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.


(i)  
   No Conflicts.  The execution, delivery and performance by Buyer

of this Agreement and the consummation by Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Buyer or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state Units laws) applicable to
Buyer, except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations hereunder.






 
4.  
REAL ESTATE.

 
Upon payment in full of the Purchase Price for the Units, Sellers shall convey
the real property commonly known as 9662 East M-21, Ovid, Michigan 48866 to
Buyer pursuant to the terms of the Real Estate Purchase Agreement which is
attached hereto as Exhibit ______________.
 


 
5.  
NOTICES.

 


All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given:
 
(i)  upon personal delivery to the party to be notified,
 
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day,
 
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or
 
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent:




 
 

--------------------------------------------------------------------------------

 
If to Buyer:                                Plant Acadia Growing Inc.
131 East Oakland Drive,
St. Rose, LA  70087,
Attention:  Michele McDonald, President


With a copy to:                                M. David Sayid, Esq.
Sayid and Associates LLP
408 West 57th Street, Suite 8E
New York, NY 10019


If to Seller:                                Simpson Brothers Greenhouse LLC
9662 East M-21
Ovid, MI  48866
Attention:  David Simpson, Managing Member


With a copy to:                                William C. Brown, Attorney at Law
114 East Main Street, Suite 218
Owosso, Michigan  48867


 
 
or to such other address as may have been furnished to Buyer by Seller or to
Seller by Buyer, as the case may be.
 
 
6. GOVERNING LAW.
 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Michigan, without giving effect to its choice of
law principles.
 


 
7. SUCCESSORS; THIRD PARTY RIGHTS.
 
This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective heirs and legal representatives.  Except as otherwise
provided in this Agreement, nothing shall be deemed to create any right with
respect to any person or entity not a party to this Agreement.
 


 
8. FURTHER ASSURANCES.
 
Each of the parties hereto agree, at any time and from time to time, upon the
reasonable request of the other party, to perform, execute, acknowledge and
deliver all such further acts, deeds, assignments, conveyances, instruments or
powers of attorney as may be necessary or appropriate to carry out the
provisions of this Agreement.
 
9. AUTHORITY TO BIND.
 
Each of the parties has read and understands the contents of this Agreement and
is empowered and duly authorized on behalf of that party to execute it.
 


 
      10.    ASSIGNIBILITY
 


 
The parties hereby agree that this Agreement maybe assigned by the Buyer to
another party.  The Buyer shall have the prior written permission of the Seller
in order to assign said Agreement.
 


 


11.        TERMINATION.


(a)  In the event that the Purchase Price has not been provided to the
Seller on or before thirty (30) days from the date hereof, the non-breaching
party shall have the option to terminate this Agreement with respect to such
breaching party at the close of business on such date without liability of any
party to any other party; provided, however, this if this Agreement is
terminated pursuant to this Section 9, the Purchase shall remain obligated to
reimburse the non-breaching Seller for the expenses described in Section 2.1 and
2.2 above.
 
 
(b)  The Buyer shall have the right to terminate this Agreement if (i) any
domestic or international event or act or occurrence shall have disrupted the
financial markets or, in the Buyer’s opinion will in the immediate future
disrupt the financial markets; (ii) minimum or maximum prices shall have been
established by the New York Stock Exchange, by the American Stock Exchange or in
the over-the-counter market or pink sheets or trading in securities generally
shall have been suspended or materially limited by either stock exchange or in
the over-the-counter market; (iii) the United States shall have become involved
in a war or major hostilities, or if there shall have been an escalation in an
existing war or major hostilities in which the United States is a participant,
or a national emergency shall have been declared in the United States; (iv) a
banking moratorium shall have been declared by Federal or state
authorities;  (v) the Seller/Company shall have sustained a loss material or
substantial to the Seller/Company by fire, flood, accident, hurricane,
earthquake, theft, sabotage or other calamity or malicious act which, whether or
not such loss shall have been insured, will, in the Buyer’s opinion, make it
inadvisable to proceed with the delivery of the Units; or (vi) there shall have
been such a material change in the general market, political or economic
conditions, in the United States or elsewhere as in the Buyer's sole judgment
would make it inadvisable to proceed with the offering, sale and/or delivery of
the Units.


12.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Michigan, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Michigan.  Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of St. Johns, State of Michigan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 


 


 
IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
above written.
 




BUYER – PLANT ACADIA GROWING INC.




By: ____________________________________
       Name: Michele McDonald, President
 
 






SELLER  -  SIMPSON BROTHERS GREENHOUSES LLC




By: ______________________________________
        Name:  David Simpson, Managing Member




By: ______________________________________
        Name:  David Simpson, Individually




  By: ______________________________________
        Name:  Thomas A. Simpson, Individually




By: ______________________________________
        Name:  Janice K. Simpson, Individually









--------------------------------------------------------------------------------

--------------------------------------------------------------------------------